DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application is in condition for allowance except for the following formal matters identified below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
The following claims are objected to because of the following informalities:  
1) Claim 15, the term “fulfilled” apparently is used as meaning “filled,” which is an archaic use of the term.  The term “fulfilled” is interpreted as meaning filled.
is received” is grammatically informal and is interpreted as meaning that the end of the signal pin is “to be” received in the through hole.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1) Claim 6: “The exposed end of each of the plurality of first cables is connected to the signal pin.”   
2) Claim 9: the central wire of each of the plurality of first cables is fixedly connected to the signal pin.
3) Claim 10: a portion of each of the plurality of first cables is received in and extended through the first through hole, and the exposed portion of the protection layer is arranged to directly contact a wall of the first through hole.
4) Claim 14:  the portion of the signal pin received in the through hole is connected to a central wire of each of the plurality of first cables.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference numbers 21, 23, 210, 32, and 34.  

of the following:
Reference numbers 224 and 225 lead to the same hole (figure 2) as opposed what is described in the specification, in particular, that the shielding holes 225 and around the through-hole 224 (paragraph 0023).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Correction is required in response to this Office action and corrections may not be held in abeyance.	Applicant is required to submit acceptable corrected drawings within the time period set in the Office action.  See 37 CFR 1.185(a).  Failure to take corrective action within the set (or extended) period will result in ABANDONMENT of the application.



Allowable Subject Matter
Claims 1-18 are allowable.  The following is a statement of reasons for the indication of allowable subject matter:   Regarding claim 1, the prior art does not disclose the cable connection apparatus as claimed, including the plurality of shielding holes are defined around
the through hole, the ground layer is arranged on each of two opposite sides of the plate body, and that the connection member is arranged with a signal pin, and a portion of the signal pin is received in the through hole.  Regarding claim 6, the prior art does not disclose the cable connection apparatus as claimed, including the plurality of shielding holes are defined around the through hole and the exposed end of each of the plurality of first cables is connected to the signal pin.  Regarding claim 16, the prior art does not disclose the method as claimed, including a connection member engaging with the plurality of first cables, the connection member is arranged with a signal pin, the first fixing plate defines a first through hole, and arranging each of the plurality of first cables to extend through the first through hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833